Title: To George Washington from Thomas Chittenden, 16 June 1781
From: Chittenden, Thomas
To: Washington, George


                        
                            
                                16 June 1781
                            
                        
                        I do now in behalf of those distressed Captives, (who are principally Citizens) request your Excellency to
                            grant me a Number of Prisoners of equal Rank to redeem those I have abovementioned as soon as I shall furnish a List
                            particularly, which shall be immediately done, when I learn that this shall meet with your Excellency’s Approbation; which
                            I flatter myself will, when I consider that I have delivered over to the United States more than four Times the Number
                            which I have Occasion for by this Request.
                        Captain Brownson, who will deliver this, and who is nearly interested in this Request, will be able to give
                            any further Information that may be necessary on this Subject, whom I beg leave to recommend to your Excellency’s
                            favourable Notice and am Your Excellencys most Obedt humble Servant
                        
                            Thos Chittenden

                        
                    